Citation Nr: 1028753	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service connected dysthymic disorder with 
major depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 30 percent 
for dysthymic disorder with major depression and PTSD, prior to 
July 1, 2005.

4.  Entitlement to an initial evaluation in excess of 50 percent 
for dysthymic disorder with major depression and PTSD, from July 
1, 2005, to January 5, 2010.

5.  Entitlement to service connection for sleep apnea, to include 
as secondary to service connected dysthymic disorder with major 
depression and PTSD.

6.  Entitlement to service connection for residuals of cold 
injury of the upper and lower extremities.

7.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1965 to September 1968.

These matters come before the Board of Veterans Appeals (Board) 
on appeal from November 2004 and July 2007 rating decisions by 
the Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The November 2004 decision 
denied service connection for residuals of cold injury and sleep 
apnea.  In the July 2007 decision, service connection for a right 
knee disability and hypertension were denied, as was entitlement 
to TDIU.  The RO also granted service connection for PTSD, and 
assigned an initial evaluation of 50 percent effective July 1, 
2005.

The case was previously before the Board in February 2009, when a 
previously denied claim of service connection for a right knee 
disability was reopened.  The Board remanded the issues of 
service connection for cold injury residuals and hypertension, as 
well as entitlement to TDIU.  Service connection for a right knee 
disability and hypertension, and an evaluation in excess of 50 
percent for PTSD, were denied.  The Board additionally granted 
service connection for dysthymic disorder with major depression.

The Veteran appealed the Board's denials of service connection 
for a right knee disability and hypertension, and for an 
evaluation in excess of 50 percent for PTSD, to the Court of 
Appeals for Veterans Claims (Court).  The Court remanded those 
issues to the Board in an April 2010 order, based on a Joint 
Motion for Remand.

Additionally, the RO does not appear to have yet taken any action 
with regard to the issues remanded by the Board in February 2009, 
and so the Board maintains jurisdiction over them.  The RO did 
implement the grant of service connection for dysthymic disorder 
and depression.  A 30 percent evaluation was assigned effective 
from September 8, 2004, and the multiple psychiatric disorders 
were combined into a single disability.  This combination of 
diagnoses was appropriate; the effect is to associate the 
recently initiated appeal of the evaluation prior to July 2005 
with the ongoing appeal of the evaluation after July 2005.  In 
effect, the RO has granted an earlier effective date of service 
connection; the current appeal of the various evaluation stages 
covers the entire period of service connection, from September 
2004.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Remand is required for compliance with VA's duties to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Further, several claims are inextricably 
intertwined.

I.  Sleep Apnea

The issue of service connection for sleep apnea, to include as 
secondary to PTSD, was remanded by the Board in February 2009.  
It does not appear that the RO has yet taken the actions 
directed.  To avoid confusion, the February 2009 directives of 
the Board are repeated and clarified.

Private and VA medical records show a diagnosis of sleep apnea, 
and PTSD has been service connected.  The Veteran has submitted 
copies of prior Board decisions granting service connection for 
sleep apnea as secondary to PTSD.  In one of those decisions a 
doctor indicated that a Veteran's obesity was a by-product of the 
lethargy caused by his service-connected PTSD.  The Board granted 
service connection because there was no contradictory evidence.  
While Board decisions are not precedential, the submitted 
documents here are sufficient to meet the very low threshold 
needed to raise the possibility of a nexus.  A VA examination is 
therefore needed to obtain a medical opinion.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

II.  Residuals of Cold Injury

The issue of service connection for residuals of cold injuries of 
the upper and lower extremities was remanded by the Board in 
February 2009.  It does not appear that the RO has yet taken the 
actions directed.  To avoid confusion, the February 2009 
directives of the Board are repeated and clarified.

The Veteran served in Germany and Korea, and was present during 
the winter months.  He alleges that his exposure to cold weather 
has resulted in a variety of disabilities, including arthritis, 
stasis dermatitis, and varicose veins.  He has not clearly 
alleged actual frostbite, and nothing in this remand or the 
February 2009 Board remand should be viewed as a finding that 
such injury actually occurred.

However, his competent allegations of cold exposure and his 
presence in cold climates during the winter, combined with 
current disabilities which could possibly be related to cold 
injury, require examination and a medical opinion.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).



III.  TDIU

The issue of entitlement to TDIU was remanded by the Board in 
February 2009.  In an April 2010 rating decision granting a total 
schedular evaluation for PTSD, the RO stated that the matter of 
TDIU had been rendered moot, and declined to consider the issue 
further.

However, the grant of a schedular 100 percent evaluation for PTSD 
was effective only from January 2010; the claim for TDIU covers a 
period well prior to that, and hence the TDIU claim is not moot 
prior to January 2010.  It must be adjudicated for the period 
prior to January 2010.

IV.  Hypertension

The Veteran alleges that his currently diagnosed essential 
hypertension is caused or aggravated by his service connected 
psychiatric disabilities.  

The February 2009 Board decision denied entitlement based on a 
March 2007 VA medical opinion that a relationship between 
hypertension and PTSD was less likely than not.  The Court 
vacated that decision and remanded the matter, finding that the 
examiner had failed to address the question of aggravation of 
hypertension.

As the March 2007 examination does not provide adequate findings 
for an adjudication of aggravation, a remand for a new 
examination and opinion is required.  The new examiner must 
address not only whether a psychiatric disability caused 
hypertension, but whether the psychiatric disability has 
aggravated hypertension.  Aggravation means a permanent, chronic 
worsening of the disability, and not merely intermittent and 
temporary increases in blood pressure with stress.

V.  Dysthymic Disorder with Major Depression and PTSD

The February 2009 Board decision denied entitlement to an 
evaluation in excess of 50 percent for PTSD.  The Court vacated 
that decision and remanded the matter, finding that the Board had 
failed to fully address private medical opinions regarding the 
impact of PTSD on occupational functioning, or to explain why a 
Global Assessment of Functioning (GAF) score of 50 corresponded 
to a 50 percent evaluation.

A review of the claims file reveals that not all relevant records 
have been obtained.  Several stages of rating are now assigned 
for the service connected psychiatric disability, and a complete 
record is vital to a proper determination of the rectitude of 
those stages, both in duration and severity.

The Veteran's treating psychiatrist, Dr. AMR-C, has submitted 
complete records from March 2005 to June 2006, but since that 
time he has provided only very general summaries, sufficient to 
show ongoing treatment.  On remand, the complete treatment record 
should be obtained.

VI.  Right Knee

The Board denied service connection for a right knee disability, 
after reopening a previously denied claim, based on a March 2006 
VA examination and opinion finding that current disability was 
not related to service.  In so finding, the Board considered the 
VA opinion more probative than two private opinions by Dr. JMD.  
The Court vacated the Board's determination and remanded the 
matter based on assertions in a Joint Motion for Remand, finding 
that the Board had not provided an adequate explanation for 
accepting the negative VA opinion instead of the favorable 
private opinions.

The Board specifically finds that the March 2006 VA 
examination is adequate for rating purposes.  The objections 
to it raised in the Joint Motion are, for the most part,  gross 
mischaracterizations of the doctor's statements and findings, and 
any actual errors are inconsequential, not affecting the adequacy 
of the examiner's findings and opinions. 

No further development, to include examination, is 
required with respect to the right knee insofar as a claim 
of service connection due to trauma is concerned.  The 
record is complete and adequate.  However, the Veteran has 
additionally alleged that his right knee disability was caused or 
aggravated by cold injury.  This aspect of his claim is 
inextricably intertwined with his claim of service connection for 
residuals of cold injury.

As part of the development of that claim, the RO must determine 
whether a cold injury in fact occurred.  The VA examination 
ordered above will greatly inform this finding, and the examiner, 
in being asked if there are any current disabilities which are at 
least as likely as not the residual of cold injury, should 
specifically discuss the knee.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a VA form 
21-4142, Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Dr. AMR-C and any other private 
care provider with relevant treatment 
records.

Upon receipt of a properly completed release, 
take appropriate action to obtain complete 
relevant treatment records from all 
identified providers.  In the alternative, 
inform the Veteran that he may submit the 
required records himself.

2.  Schedule the Veteran for a VA 
miscellaneous respiratory disorders 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
All necessary tests, to include sleep studies 
if required, should be performed.  The 
examiner should opine as to whether it is at 
least as likely as not that any currently 
diagnosed sleep apnea is related to military 
service or to a service connected psychiatric 
disorder.  A full and complete rationale must 
be provided for all opinions expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Schedule the Veteran for a VA cold injury 
protocol examination.  The claims folder must 
be reviewed in conjunction with the 
examination.  All necessary tests should be 
performed.  The examiner should identify all 
current disabilities of the upper and lower 
extremities and opine as to whether any such 
is consistent with the alleged history of 
cold injury in 1967/1968.  Stasis dermatitis 
and varicose veins must be specifically 
discussed, and the examiner should opine as 
to whether arthritis of the right knee was 
aggravated (chronically worsened beyond the 
natural progression of the disease) by cold 
injury.  If the examiner finds no clinical 
indications that a cold injury in fact 
occurred, that should be clearly stated.  A 
full and complete rationale must be provided 
for all opinions expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a VA 
hypertension examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  All necessary tests should be 
performed.  The examiner should opine as to 
whether currently diagnosed essential 
hypertension has been permanently and 
chronically aggravated beyond the natural 
progression of the disease by his service 
connected psychiatric disability.  In other 
words, does the dysthymic disorder with 
depression and PTSD cause temporary 
elevations of blood pressure under stress, or 
has the disease permanently raised the 
baseline level of disability?  If 
hypertension is aggravated, the examiner 
should quantify the degree to the greatest 
extent possible.  A full and complete 
rationale must be provided for all opinions 
expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If any of the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



